Citation Nr: 0940568	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that denied claims of service connection for hearing 
loss and tinnitus, as well as a claim for nerve damage to the 
neck, arms, hands and legs.  

In April 2007, the RO received the Veteran's Notice of 
Disagreement (NOD) with the March 2007 determination.  In 
January 2008, the RO issued a Statement of the Case (SOC) 
addressing all three issues identified in the March 2007 
rating decision and April 2007 NOD.  In the Veteran's VA Form 
9, substantive appeal, received at the RO in March 2008, he 
specifically indicated his intent to appeal only the issues 
of entitlement to service connection for hearing loss and 
tinnitus.  As such, the issue of service connection for nerve 
damage to the neck, arms, hands and legs is not in appellate 
status or before the Board at this time.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
medical evidence pertinent to his claim on appeal accompanied 
by a signed waiver of review by the agency of original 
jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus.  In various correspondence to the RO, the Veteran 
reported acoustic trauma from cannon fire, helicopters, and 
gun fire.  Service treatment records (STRs), however, are 
negative for complaints, findings, or a diagnosis of 
tinnitus, ringing in the ears, or any level of hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  

At his personal hearing before the undersigned in July 2009, 
the Veteran testified that he has noticed hearing loss and 
ringing in his ears since service.  The Veteran explained 
that part of his duties during service included collecting 
empty shells from the 105 Howitzers during times when the 
guns were still being fired, and it was during those times 
that the Veteran began to notice the ringing in his ears.  
The Veteran further testified that he did not seek treatment 
for the tinnitus immediately after discharge from service 
because he wanted to get a job as a police officer, and 
believed that he would not get hired if he complained of 
defective hearing.  The Veteran testified that he did not use 
hearing protection when he was first exposed to acoustic 
trauma during service, and, by contrast, he explained that 
his post-service noise exposure was minimized by the use of 
ear muffs during his thirty year career as a police officer.

At the July 2009 hearing, the Veteran submitted private 
audiology test results dated in February 2008 and June 2009 
from the Hilo Family Health Clinic that appear to show 
significant bilateral hearing loss, along with a diagnosis of 
tinnitus.  The February 2008 record is duplicative of 
evidence already submitted and previously associated with the 
claims file; and, while the June 2009 record had not been 
previously associated with the claims file, it essentially 
mimics the February 2008 test results, showing a current 
diagnosis of bilateral hearing loss and tinnitus.  

VA outpatient treatment records note a hearing loss; however, 
there are no actual audiological examinations of record.  

Despite the fact that the Veteran's STRs are negative for 
complaints, findings or a diagnosis of hearing loss or 
tinnitus, the Veteran is nevertheless competent to state that 
he noticed ringing in his ears and hearing loss since 
service, because, the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing hearing problems and 
ringing in his ears since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

That being said, the Veteran is not competent to report that 
he had a certain level of hearing impairment that was 
incurred during service or within the first post-service 
year-one that meets the standards of a hearing loss 
disability under 38 C.F.R. § 3.385-as there is no indication 
that he has any expertise in this regard.  Furthermore, the 
Veteran is not competent to provide an etiological nexus 
opinion between any current hearing impairment and tinnitus 
and his service, as such assessments are not simple in nature 
or within the realm of his expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical nexus opinions).  Thus, his opinion that his 
current hearing loss or tinnitus is a result of in-service 
acoustic trauma is not regarded as a competent or sufficient 
nexus opinion.  See Jandreau, supra.

Moreover, in considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, however, there is no medical opinion 
of record because the Veteran has not yet been afforded a VA 
compensation and pension audiology examination.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, the Veteran has provided competent lay evidence of in-
service noise exposure and in-service onset of tinnitus and 
some level of hearing loss.  Thus, VA must assist the Veteran 
in the development of his claims by obtaining a medical nexus 
opinion to determine the likely etiology of his current 
hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all pertinent private 
treatment records relevant to the claims 
on appeal that have not been previously 
secured; and, obtain all VA treatment 
records of the Veteran from April 2006 to 
the present.

2.  Schedule the Veteran for a VA 
audiological examination as provided by 
VBA Training Letter No. 09-05 (Aug. 5, 
2009) to ascertain the current nature, 
severity, and likely etiology of his 
bilateral hearing loss and tinnitus.  The 
examiner must be provided with the claims 
folder for review in conjunction with the 
examination.  The examiner must first 
determine, based on all testing deemed 
necessary, whether the Veteran currently 
has tinnitus and/or hearing loss that 
meets VA criteria for consideration as a 
disability.  See 38 C.F.R. § 3.385.  Then, 
following a review of the relevant medical 
evidence in the claims file, the medical 
history, the lay history of chronicity and 
continuity of symptoms of hearing loss and 
tinnitus since service (including that set 
forth above), and the results of clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current hearing loss or tinnitus is 
causally related to the Veteran's active 
duty, including exposure to hazardous 
noise during that service, or whether an 
alternative etiology is more likely.  
Because the Veteran is competent to report 
the onset of tinnitus and diminished 
hearing acuity in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's report 
of his tinnitus and hearing loss having 
first manifested during his period of 
active service in determining whether his 
current hearing loss and tinnitus are 
related to active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
veteran's service medical records to 
provide a negative opinion).  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  In 
this regard, the examiner should opine, if 
possible, as to whether the Veteran's 
particular hearing loss and/or tinnitus is 
typically noise-induced or age-related.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate and explain why.  
The examination reports and opinions 
should follow the format outlined in the 
Handbook of Standard Procedures and Best 
Practices for Audiology Compensation and 
Pension Examinations.

3.  Then, readjudicate the Veteran's 
claims for service connection for hearing 
loss and tinnitus.  If either benefit 
sought on appeal remains denied, provide 
the Veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


